Filed 10/12/22 In re Bella H. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re BELLA H., a Person                                        B320156
 Coming Under the Juvenile Court
 Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No. 19CCJP07122A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 Y.H.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Gabriela H. Shapiro, Judge Pro Tempore.
Conditionally affirmed and remanded.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
      Children’s Law Center 3 and Nancy Sarinana for Minor
Bella H.
                     ——————————

       Y.H. (mother) appeals from the April 27, 2022 order
terminating her parental rights over her child Bella H. (minor)
pursuant to Welfare and Institutions Code section 366.26. She
contends that the termination order should be reversed and
remanded for compliance with the inquiry and notice
requirements of the Indian Child Welfare Act of 1978 (ICWA;
25 U.S.C. § 1901 et seq.) and related California statutes (Welf. &
Inst. Code, § 224 et seq.). No interested party filed a respondent’s
brief; instead, counsel for mother, minor, and the Los Angeles
County Department of Children and Family Services (the
Department) filed a joint application and stipulation for a
conditional affirmance and remand to the juvenile court for
compliance with ICWA and the issuance of an immediate
remittitur.
       The parties agree, and we concur, there was noncompliance
with the inquiry requirements of ICWA and related California
provisions. (In re H.V. (2022) 75 Cal.App.5th 433, 438; In re
Charles W. (2021) 66 Cal.App.5th 483, 489.) During the course of
the proceedings, the Department was in contact with extended
maternal family members, including maternal grandfather, a
maternal uncle, and a maternal great-aunt. Maternal
grandfather and a maternal uncle were present at the initial
detention hearing as well. Apart from a report that the




                                 2
Department called and left voicemails for maternal grandfather
and maternal uncle the day before mother’s parental rights were
terminated, the record does not indicate that the Department or
the juvenile court asked these relatives about the possibility that
minor might be an Indian child. After reviewing the entire
record, we find that the statutory requirements set forth at Code
of Civil Procedure section 128, subdivision (a)(8), for a stipulated
reversal have been satisfied here. (In re Rashad H. (2000)
78 Cal.App.4th 376, 379–382.)




                                 3
                         DISPOSITION

      The juvenile court’s April 27, 2022, order terminating
mother’s parental rights under Welfare and Institutions Code
section 366.26 is conditionally affirmed and remanded for
proceedings required by this opinion. The court shall order the
Department to make reasonable efforts to interview maternal
grandfather and maternal uncle about the possibility of the
minor’s Indian ancestry and to report on the results of the
Department’s investigation. Nothing in this disposition
precludes the juvenile court from ordering additional inquiry of
others having an interest in the minor. Based on the information
reported, if the court determines that no additional inquiry or
notice to tribes is necessary, the order terminating mother’s
parental rights is to be reinstated. If additional inquiry or notice
is warranted, the court shall make all necessary orders to ensure
compliance with ICWA and related California law.
      The remittitur shall issue forthwith.
      NOT TO BE PUBLISHED.



                                           MOOR, J.

We concur:



             BAKER, Acting P. J.           KIM, J.




                                 4